Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to communication (16/209,302) filed on 12/04/2018.
Claims 18-24, 26-31 and 34-37 are pending.
Claims 25 and 32-33 are canceled.
Claims 18-24, 26-31 and 34-37 will be examined.

Response to Arguments
No Terminal Disclaimer/eTD is received.  Therefore, the double patenting rejections are not withdrawn.
Applicant’s arguments filed 03/02/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 26, 34, 35 and 36 are objected to because of the following informalities:  The claims depend on a canceled claim.  Appropriate correction is required.  For the purpose of the remaining analysis the claims will depend on claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 8,978,026. Claims 19-37 are rejected based on the base claim 18.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping. The differences are underlined.

Application No. 16/209,302
Patent No. 8,978,026
Claim 18 
A system for managing healthcare data for a user, comprising: 
     


     a first module circuit providing a first function, the first module circuit being a blood glucose meter configured to generate one or more measurements of a blood glucose concentration of the user, the blood glucose meter including: 
     

a sensor-receiving module disposed within a housing configured to receive a test sensor therein; 
     a reaction-detection system disposed within the housing, the reaction-detection system being configured to be coupled with the test sensor received within the housing to detect a reaction caused by a blood sample being received by the test sensor; and 
     at least one processor that executes program instructions to determine a glucose concentration of the blood sample based at least in part on the detected reaction; 
     a second module circuit providing a second function, the second module circuit being a global positioning system (GPS) unit configured to generate GPS data and correlate each of the plurality of sets of GPS data with a respective one of the one or more measurements of the blood glucose concentration; and 



     
























a central circuit controlling the first module circuit and the second module circuit, the central circuit being configured allow the first module circuit to communicate with the second module circuit. 

A system for managing healthcare data, comprising: 
     mother circuit including a processor and a mother circuit memory area storing a first updatable software; 
     a first daughter circuit interfacing with the mother circuit, the first daughter circuit including a first daughter circuit memory area storing updatable software that provides a healthcare function; 













     



    a second daughter circuit interfacing with the mother circuit and being communicatively isolated from the first daughter circuit thereby enhancing the integrity of the healthcare function provided by the first updatable software, the second daughter circuit including a second daughter circuit memory area storing a third updatable software that provides a second function; 
one or more communication interfaces providing a connection to a remote server, the remote server storing one or more program components; 
     a download engine receiving the one or more program components from the remote server via the one or more communication interfaces, the one or more program components for replacing (i) an older version of the first updatable software running on the mother circuit with an updated version of the first updatable software, (ii) an older version of the third updatable software running on the second daughter circuit with an updated version of the third updatable software, or 
(iii) both (i) and (ii); and 
     a restore component that restores the older version of the first updatable software or the older version of the third updatable software when a validation component determines that the updated version of the first updatable software or the updated version of the third updatable software operates incorrectly or has not been downloaded properly, thereby ensuring that the system, including the healthcare function and the second function, continues to operate as expected.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,471,098. Claims 19-37 are rejected based on the base claim 18.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping. The differences are underlined.

Application No. 16/209,302
Patent No. 9,471,098
Claim 18 
A system for managing healthcare data for a user, comprising: 
     

















































a first module circuit providing a first function, the first module circuit being a blood glucose meter configured to generate one or more measurements of a blood glucose concentration of the user, the blood glucose meter including: 
      a sensor-receiving module disposed within a housing configured to receive a test sensor therein; 
     a reaction-detection system disposed within the housing, the reaction-detection system being configured to be coupled with the test sensor received within the housing to detect a reaction caused by a blood sample being received by the test sensor; and 
     at least one processor that executes program instructions to determine a glucose concentration of the blood sample based at least in part on the detected reaction; 
a second module circuit providing a second function, the second module circuit being a global positioning system (GPS) unit configured to generate GPS data and correlate each of the plurality of sets of GPS data with a respective one of the one or more measurements of the blood glucose concentration; and 
a central circuit controlling the first module circuit and the second module circuit, the central circuit being configured allow the first module circuit to communicate with the second module circuit. 

A system for managing healthcare data, comprising: 
     a central circuit including a processor and a central circuit memory area storing a first upgradable software; 
including a module circuit memory area storing a second upgradable software relating to a healthcare function, the central circuit and the module circuit coupled and combining to provide the healthcare function; 
a communication interface providing a connection between the central circuit and an external device, the external device including a memory area storing one or more upgraded software components; 
     a download engine configured to receive the one or more upgraded software components from the external device, via the communication interface, to upgrade the first upgradable software, the second upgradable software, or both by replacing: 
     (i) a first version of the first upgradable software stored in the central circuit memory area with an upgraded second version of the first upgradable software, (ii) a first version of the second upgradable software stored in the module circuit memory area with an upgraded second version of the second upgradable software, or (iii) both (i) and (ii); 
     a security component controlling access by the download engine to the module circuit memory area; 
    a data validation component coupled to the module circuit, the data validation component determining, with a check-sum routine, whether the upgraded second version of the second upgradable software has been completely transferred from the external device by the download engine; and 
     a restore component coupled to the module circuit, the restore component being configured to restore the first version of the second upgradable software when the upgraded second version of the second upgradable software operates incorrectly or has not been downloaded properly, thereby ensuring that the system, including the healthcare function, continues to operates as expected.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,176,888. Claims 19-37 are rejected based on the base claim 18.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See below mapping. The differences are underlined

Application No. 16/209,302
Patent No. 10,176,888
Claim 18 
A system for managing healthcare data for a user, comprising: 
     a first module circuit providing a first function, the first module circuit being a blood glucose meter configured to generate one or more measurements of a blood glucose concentration of the user, the blood glucose meter including: 
     a sensor-receiving module disposed within a housing configured to receive a test sensor therein; 
     a reaction-detection system disposed within the housing, the reaction-detection system being configured to be coupled with the test sensor received within the housing to detect a reaction caused by a blood sample being received by the test sensor; and 
     at least one processor that executes program instructions to determine a glucose concentration of the blood sample based at least in part on the detected reaction; 


     a second module circuit providing a second function, the second module circuit being a global positioning system (GPS) unit configured to generate GPS data and correlate each of the plurality of sets of GPS data with a respective one of the one or more measurements of the blood glucose concentration; and



























      a central circuit controlling the first module circuit and the second module circuit, the central circuit being configured allow the first module circuit to communicate with the second module circuit. 

A system for managing healthcare data, comprising: 
     a first module circuit providing a first healthcare function, the first module circuit being a blood glucose meter including: 



     a sensor-receiving module disposed within a housing configured to receive a test sensor therein; 
     a reaction-detection system disposed within the housing, the reaction-detection system being configured to be coupled with the test sensor received within the housing to detect a reaction caused by a blood sample being received by the test sensor; and 
     at least one processor that executes program instructions to determine a glucose concentration of the blood sample based at least in part on the detected reaction; 
     a first central circuit controlling the first module circuit; 
     a second module circuit providing a second healthcare function; 
     a second central circuit controlling the second module circuit; and 
a communication interface providing a connection between the first central circuit and the second central circuit; 
     an external device storing one or more upgraded software components, the communication interface providing a connection between the external device and the second central circuit; 
    a download engine configured to receive the one or more upgraded software components from the external device, via the communication interface, to upgrade upgradable software stored in a memory area of the second module circuit by replacing a first version of the upgradable software with an upgraded second version of the upgradable software, wherein the healthcare function provided by the blood glucose meter continues to operate as expected while the download engine upgrades the upgradable software stored in the memory area of the second module circuit; and 
a data validation component coupled to the first module circuit and the second module circuit, the data validation component being configured to validate the upgrade of the upgradable software, wherein the upgrade of the upgradable software is conducted without affecting the first module circuit.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 18 recites controlling the first module circuit to analyze the set of GPS data to identify activities of the user associated with a first set of measurements of the one or more 
The claim as a whole merely describes how to generally “apply” the concept of analyzing the set of GPS data to identifying user activities based on acceptable measurement range, predefined schedule, or both.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., and inventive concept) to abstract idea.  The claim is ineligible.
Dependent claims 19-24, 26-31, and 34-37 do not add “significantly more” to the abstract idea.  For example, claims 19-24, 26-31, and 34-37 merely recite more complexities descriptive of the abstract idea in further details about location of the user, movement of the user, distance traveled by the user and speed of the user, and time of measurements.  Such complexities do not provide additional elements in addition to the abstract ideas themselves.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199